Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered June 6, 2008, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and waived his right to appeal. County Court thereafter sentenced defendant in accordance with the plea agreement to a prison term of two years and postrelease supervision of two years, to run consecutive to the sentence he was then serving. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment, arguing that no nonfrivolous appellate issues exist. Upon our review of the record and counsel’s brief, we agree. Thus, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Rose, Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.